Title: List of Fossils Sent by George Croghan to the Earl of Shelburne and Benjamin Franklin, 7 February 1767
From: Croghan, George
To: Franklin, Benjamin


The earliest fully authenticated discovery of fossil vertebrates by a white man in what is now the United States was made in 1739 by Charles Le Moyne, Baron de Longueuil, near the Ohio River at a point an unknown distance above the falls that mark the site of the present Louisville, Kentucky. The fossils he recovered traveled back to France with him the next year and were eventually lodged in the natural history museum in the Jardin des Plantes. During the next decades several British settlers and traders reported finding large bones and teeth near the Ohio, the principal deposit being at a spot still called Big Bone Lick, in Boone County, three or four miles from the river.
On George Croghan’s western trip in 1765 he picked up two six-foot tusks and several other fossil bones at Big Bone Lick, but when he and his party were attacked by Indians a few days later and the survivors were taken captive, Croghan understandably lost his paleontological trophies. He returned to the region in June 1766, however, accompanied by Captain Harry Gordon of the British Army and George Morgan of the Philadelphia firm of Baynton, Wharton, and Morgan. The party revisited Big Bone Lick and Croghan and Morgan each collected a number of bones, which they succeeded in taking back with them to the East Coast.
When Croghan reached New York by sea via New Orleans and Pensacola early in January 1767, he decided to send his collection of fossils to England as gifts, partly to Lord Shelburne, secretary of state, and partly to his old friend Benjamin Franklin, and he probably wrote both men of his intention on January 16. In February, while the fossils were still in New York, not yet packed for shipment, an unidentified “G.W.” saw them and, as he later reported, “several Gentlemen, who had [had] the Opportunity of seeing Ivory Tusks in Africa, and elsewhere, pronounced these, Elephant’s Teeth.”
Franklin wrote to Croghan, Aug. 5, 1767, thanking him for the gift and commenting on it. He, like others, was puzzled at the discovery of what certainly seemed to resemble the tusks of African and Asiatic elephants in a region where the climate was much too cold for those animals to live. The finding of similar tusks in Siberia, added to this discovery near the Ohio River, led Franklin to suggest that at some earlier time the earth had “been in another position, and the climates differently placed from what they are at present.”
Franklin’s friend, Peter Collinson, delivered a paper at the Royal Society, Nov. 26, 1767, when the Croghan fossils were first exhibited. He was similarly puzzled by the problem of the North American climate, though he had a ready explanation for the very similar tusks and teeth found in Siberia. Pointing out the geographic configuration of Asia, which he identified as the native country of elephants, he suggested that at the time of the Deluge, “these great floating bodies, the carcasses of drowned elephants,” were driven to the northward “by the violent action of the winds and waves” and when the waters subsided they were “deposited where they are now found.” Collinson was also puzzled by the fact that while everyone agreed that the tusks were those of elephants, the molars or grinding teeth found with them, on the contrary, were not those of elephants, and indeed had “no resemblance to the molares, or grinding teeth, of any great animal yet known.” A little later Collinson reported that he had compared these teeth with others in a warehouse and concluded that they belonged, together with the tusks, to “another species of elephant, not yet known; or else that they are the remains of some vast animal” with tusks like an elephant, but “with large grinders peculiar to that species, being different in size and shape from any other animal yet known.” This animal, he felt sure, was not carnivorous (as Franklin had told Croghan he thought it was), but was “Wholly confined to vegetable food,” and “seemed designed for the biting and breaking off the branches of trees and shrubs for its sustenance.”
The anatomist William Hunter made a thorough study of the Croghan collection and another in the Tower of London and reported his findings to the Royal Society, Feb. 25, 1768. He concluded that the American remains did not come from elephants but from a different species, which he called for convenience “the American incognitum.” In this conclusion he, like Collinson, was correct; but, unlike Collinson, he erred in believing that the American animal was carnivorous. In stating this opinion he closed his paper, almost casually, with an expression of thankfulness for a thought that must be called truly revolutionary: that this animal’s “whole generation is probably extinct.” The idea that any species ever became extinct was revolutionary at this time, for it seemed impossible to believe that an all-powerful and all-wise Creator (or, if one preferred, “the economy of Nature”) would produce any species unable somehow to cope with its environment. Not until the end of the eighteenth century did the hypothesis become generally acceptable that particular species had in fact become extinct.
As to the identity of the animal whose fossil remains Croghan sent to Shelburne and Franklin, many years passed before the French naturalist Georges L.C.F.D. Cuvier established in a series of papers between 1796 and 1806 that fossil remains of elephant-like animals found at scattered locations in different continents did, in fact, represent several distinguishable forms of extinct creatures. To the animal represented by Croghan’s gifts of 1767 and to other allied forms Cuvier gave the vernacular name mastodontes, that has survived in both colloquial and technical form as Mastodon, distinguishing this animal from the Mammoth found in both Siberia and America. As the eminent American paleontologist, George Gaylord Simpson, has pointed out, however, the technically correct generic name for the American mastodon is Mammut, and “the legally correct and historic name” for the Croghan animal is Mammut americanum.
 
A List of the Teeth and Bones sent over by George Croghan, Esquire, February 7, 1767, from Philadelphia.
To Lord Shelburne.
Two of the largest tusks, or teeth, one whole and entire, above six feet long, the thickness of common elephants teeth of that length.
Several very large forked or pronged teeth; a jaw-bone, with two of them in it.
To Doctor Franklin.
Four great tusks, of different sizes.
One broken in halves, near six feet long.
One much decayed, the center looks like chalk, or lime.
A part was cut off from one of these teeth, that has all the appearance of fine white ivory.

A joint of the vertebrae.
Three of the large pronged teeth; one has four rows of fangs.
Besides the above, Captain Owry, an Officer who served in the country during the last war, now living at Hammersmith, hath a small tusk, as if of a calf elephant, the surface of a fine shining chestnut colour, and a recent look; and a great pronged tooth, larger than any of the above, which were also brought from the same licking place.
